7 U.S. 496 (____)
3 Cranch 496
KNOX AND CRAWFORD
v.
SUMMERS AND THOMAS.
Supreme Court of United States.

*497 Swann, for the plaintiffs in error.
C. Lee, contra.
*498 WASHINGTON, J.
The defendant could not set aside the office judgment, without entering his appearance.
C. Lee. If such an appearance is to cure all antecedent error, no plea in abatement could be put in, although the office judgment was irregularly obtained; nor could the defendant take advantage of irregularity at the rules; although the court is, by the express provisions of the law, authorised to set aside the proceedings at the rules.
The court were unanimously of opinion, that the appearance by attorney cured all irregularity of process. The defendant, perhaps, might have appeared in propria persona, and directly pleaded in abatement. But having once appeared by attorney, he is precluded from taking advantage of the irregularity.
The judgment reversed, the defendant ordered to answer over, and the cause remanded for further proceedings.